1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN WESLEY WILLIAMS,                            )   Case No.: 1:19-cv-00151-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )
13          v.                                        )   ORDER TO SHOW CAUSE WHY ACTION
                                                      )   SHOULD NOT BE DISMISSED FOR FAILURE
14   PILKERTEN, et.al.,                                   TO COMPLY WITH A COURT ORDER AND
                                                      )
15                  Defendants.                       )   FAILURE TO PROSECUTE
                                                      )
16                                                    )   [ECF No. 8]
                                                      )
17                                                    )
                                                      )
18                                                    )
19          Plaintiff John Wesley Williams is appearing pro se and in forma pauperis in this civil rights
20   action pursuant to 42 U.S.C. § 1983, filed on February 4, 2019.
21          On May 23, 2019, the Court screened Plaintiff’s complaint and found that he stated a
22   cognizable claim against Defendants Castro, Mirda, Serna, Fernandez, Hicks and Villarrial for
23   retaliation and deliberate indifference only. The Court granted Plaintiff thirty days to either file an
24   amended complaint or notify the Court of his intent to proceed only on the claims found to be
25   cognizable. Plaintiff was warned that if he failed to comply, the Court would recommend to the
26   district judge that the action be dismissed for failure to prosecute and failure to comply with a court
27   order. More than thirty days have passed, and Plaintiff has not complied with or otherwise responded
28

                                                          1
1    to the order. Accordingly, it is HEREBY ORDERED that within fourteen (14) days from the date of

2    service of this order, Plaintiff shall show cause in writing why the action should not be dismissed.

3    Failure to comply with this order will result in a recommendation to dismiss the action.

4
5    IT IS SO ORDERED.

6    Dated:    July 3, 2019
7                                                      UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
